DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 05/03/2019, 06/06/2019 and 10/06/2020. An initialed copy is attached to this Office Action.
Election/Restrictions
Claims 1-7 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/04/2021.
Applicant's election with traverse of claims 8-17 in the reply filed on 03/04/2021 is acknowledged. The traversal is on the grounds that the species were grouped improperly.  This is not found persuasive because the embodiments of each specie comprised steps or elements that were unique to that specie.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPG Pub No. 2011/0273756), hereinafter “Wang”, in view of Siegel et al. (“Rewritable phase-change optical recoding in Ge2Sb2Te5 films induced by picosecond laser pulses” 2003), hereinafter “Siegel”.
Regarding claim 8, Wang discloses a spatial light modulator (SLM) (Paragraph 29) comprising: a resistive (1006) (see Fig. 11, Paragraph 48 – the chalcogenide glass-based intermediate layer has resistive properties); a GeSbSeTe (GSST) element (1006), in thermal communication with the resistive (1006), having a refractive index and/or an absorption that varies reversibly with temperature (see Fig. 11, Paragraphs 46, 48); and a pair of electrodes (1002 and 1004), in electrical communication with the resistive (1006), to apply a current pulse to the resistive (1006), the current pulse causing the resistive (1006) to heat the GSST element (1006) (see Fig. 11, Paragraphs 46-48). Wang discloses the claimed invention, but does not specify a resistive layer. In the same field of endeavor, Siegel discloses a resistive layer (Page 2251, Col. 2, Lines 23-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modulator of Wang with a resistive layer of Siegel for the purpose of providing a configuration with optimized heat flow conditions (Abstract). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 9, Wang discloses wherein the GSST element (1006) has a thickness (see Fig. 11, Paragraph 46). Wang and Siegel teach the modulator as is set forth above, Siegel further discloses selected to produce a change in refractive index in response to heating by the resistive layer (Page 2251, Col. 2, Lines 18-30).
Regarding claim 10, Wang discloses wherein the GSST element (1006) has a thickness (see Fig. 11, Paragraph 46). Wang and Siegel teach the modulator as is set forth above for claim 8, Siegel further discloses selected to produce a change in absorption in response to heating by the resistive layer (Page 2251, Col. 2, Lines 18-30).
Regarding claim 11, Wang discloses wherein the GSST element (1006) changes at least partially from a crystalline state to an amorphous state in response to heating by the resistive (Paragraphs 46-48). Wang and Siegel teach the modulator as is set forth above for claim 8, Siegel further discloses a resistive layer (Page 2251, Col. 2, Lines 23-30).
Regarding claim 12, Wang discloses wherein the GSST element (1006) is a first GSST element in an array of GSST elements, each of which is in thermal communication with a corresponding portion of the resistive (see Fig. 13, Paragraphs 46-48). Wang and Siegel teach the modulator as is set forth above for claim 8, Siegel further discloses a resistive layer (Page 2251, Col. 2, Lines 23-30). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 13, Wang discloses wherein the resistive (602) is patterned to thermally isolate the corresponding portions of the resistive (602) (see Figs. 6-8). Wang and Siegel teach the modulator as is set forth above, Siegel further discloses a resistive layer (Page 2251, Col. 2, Lines 23-30).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPG Pub No. 2011/0273756) in view of Siegel (“Rewritable phase-change optical recoding in Ge2Sb2Te5 films induced by picosecond laser pulses” 2003) as applied to claim 12 above, and further in view of Ravasio et al. (USPG Pub No. 2015/0029775), hereinafter “Ravasio”.
Regarding claim 14, Wang and Siegel disclose the claimed invention, but do not specify wherein the first GSST element has a first thickness and the array of GSST elements comprises a second GSST element having a second thickness different than the first thickness. In the same field of endeavor, Ravasio discloses wherein the first GSST element has a first thickness and the array of GSST elements comprises a second GSST element having a second thickness different than the first thickness (see Fig. 2A, Paragraphs 30, 31, 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modulator of Wang and Siegel with wherein the first GSST element has a first thickness and the array of GSST elements comprises a second GSST element having a second thickness different than the first thickness of Ravasio for the purpose of preventing undesired effects (Paragraph 16). Furthermore, such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1966).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPG Pub No. 2011/0273756) in view of Siegel (“Rewritable phase-change optical recoding in Ge2Sb2Te5 films induced by picosecond laser pulses” 2003) as applied to claim 8 above, and further in view of Oh et al. (USPG Pub No. 2012/0119181), hereinafter “Oh”.
Regarding claim 15, Wang and Siegel disclose the claimed invention, but do not specify further comprising: a transistor, in electrical communication with one electrode in the pair of electrodes, to provide the current pulse to the pair of electrodes. As these features are widely known in the art, Oh provides further evidence that one of ordinary skill in the art is capable of modifying Wang and Siegel to include such features. In the same field of endeavor, Oh discloses further comprising: a transistor, in electrical communication with one electrode in the pair of electrodes, to provide the current pulse to the pair of electrodes (Paragraph 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modulator of Wang and Siegel with further comprising: a transistor, in electrical communication with one electrode in the pair of electrodes, to provide the current pulse to the pair of electrodes of Oh for the purpose of increasing performance of the device (Paragraph 5).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPG Pub No. 2011/0273756) in view of Siegel (“Rewritable phase-change optical recoding in Ge2Sb2Te5 films induced by picosecond laser pulses” 2003) as applied to claim 8 above, and further in view of Lin et al. (USPG Pub No. 2017/0366763), hereinafter “Lin”.
Regarding claim 16, Wang discloses GSST element (Paragraph 46). Wang and Siegel disclose the claimed invention, but do not specify further comprising: a focal plane array, in optical communication with the element, to detect light modulated by the element; and a controller, operably coupled to the focal plane array, to modulate the current pulse based on the light detected by the focal plane array. In the same field of endeavor, Lin discloses further comprising: a focal plane array (140), in optical communication with the element, to detect light modulated by the element (see Fig. 1, Paragraphs 8, 40); and a controller, operably coupled to the focal plane array, to modulate the current pulse based on the light detected by the focal plane array (see Fig. 1, Paragraphs 8, 40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modulator of Wang and Siegel with further comprising: a focal plane array, in optical communication with the element, to detect light modulated by the element; and a controller, operably coupled to the focal plane array, to modulate the current pulse based on the light detected by the focal plane array of Lin for the purpose of enabling wide area imaging (Paragraph 6). 
Regarding claim 17, Wang discloses and the GSST element is configured to produce a phase shift of up to about ʎ/10, where ʎ is a wavelength of light incident on the GSST element (Paragraphs 45, 46, 48, 60). Wang, Siegel and Lin teach the modulator as is set forth above, Lin further discloses wherein the controller is configured to modulate the current pulse at a rate of at least 1 kHz (Paragraph 82). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Prior Art Citations
Smythe (USPG Pub No. 2010/0193780), Rudé et al. (“Active Control of Surface Plasmon Waveguides with a Phase Change Material” 2015), Gholipour et al. (“An All-Optical, Non-volatile, Bidirectional, Phase-Change Meta-Switch” 2013) and Shin (USPG Pub No. 2008/0210924) are each being cited herein to show a modulator that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/25/2021